Name: Council Regulation (EU) No 432/2014 of 22 April 2014 amending Regulation (EU) No 43/2014 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 29.4.2014 EN Official Journal of the European Union L 126/1 COUNCIL REGULATION (EU) No 432/2014 of 22 April 2014 amending Regulation (EU) No 43/2014 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Regulation (EU) No 43/2014 (1) the Council fixed, for 2014, fishing opportunities for certain fish stocks and groups of fish stocks in Union waters and, for Union vessels, in certain non-Union waters. (2) Fishing opportunities for Union vessels in Norwegian and Faroese waters and for Norwegian and Faroese vessels in Union waters, and the conditions of access to resources in each other's waters, are established each year following consultations on fishing rights held in accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (2) and the Faroe Islands (3), respectively. Pending the conclusion of those consultations on the arrangements for 2014, Regulation (EU) No 43/2014 fixed provisional fishing opportunities for the stocks concerned. The consultations with Norway and the Faroe Islands were concluded on 12 March 2014 and 13 March 2014 respectively. Furthermore, on 28 March 2014, consultations were concluded between the Coastal States regarding blue whiting and between the Union, Iceland, Norway and the Russian Federation regarding Atlanto-Scandian herring. This enabled Norway and the Union to discuss reciprocal arrangements on access to resources in each other's waters. Regulation (EU) No 43/2014 should therefore be amended accordingly. (3) In accordance with the outcome of consultations between the Union and Norway, the Union may authorise fishing by Union vessels of up to 10 % beyond the quota available to the Union, provided that any quantities used beyond the quota available to the Union would be deducted from its quota for 2015. Similarly, the Union may use in 2015 any unused quantities up to 10 % of the quota available to it in 2014. It is appropriate to enable such flexibility in the fixing of those fishing opportunities in order to ensure a level-playing field for Union vessels by allowing the Member States concerned to opt for the use of a flexibility quota. Where a Member State has not opted for the use of the flexibility quota in respect of a particular stock, it is appropriate that Articles 3 and 4 of Regulation (EC) No 847/96 continue to apply in accordance with Article 10(2) of Regulation (EU) No 40/2013. (4) At its second annual meeting in 2014, the South Pacific Regional Fisheries Management Organisation (SPRFMO) adopted fishing opportunities consisting of a total allowable catch (TAC) for jack mackerel. SPRFMO also redefined the specific area to which catch and effort ceilings for bottom fisheries will apply from 4 May 2014 onwards. Those provisions should be implemented in the law of the Union. (5) It is necessary to clarify certain provisions concerning certain stocks, the Western Channel sole effort management regime and a specific reporting obligation in the context of the Inter-American Tropical Tuna Commission. (6) The catch limits and effort limits provided for in Regulation (EU) No 43/2014 apply respectively from 1 January and 1 February 2014. The provisions of this Regulation concerning catch limits and fishing effort should therefore also apply from those dates. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. However, the catch and effort limits for bottom fisheries in the area specified by SPRFMO should apply from 4 May 2014. Since the modification of some catch limits and effort regimes has an influence on the economic activities and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 43/2014 Regulation (EU) No 43/2014 is amended as follows: (1) in Article 1, paragraph 3 is deleted; (2) the following Article is inserted: Article 18a Flexibility in the fixing of fishing opportunities of certain stocks 1. This Article shall apply to the following stocks: (a) haddock in zone IV, Union waters of IIa; (b) blue whiting in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV; (c) mackerel in zones IIIa and IV; Union waters of IIa, IIIb, IIIc and IIId; (d) mackerel in areas VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV; (e) mackerel in zones VIIIc, IX and X; Union waters of CECAF 34.1.1; (f) mackerel in Norwegian waters of IIa and IVa; (g) herring in Union, Norwegian and international waters of I and II. (h) saithe in the North Sea; (i) plaice in the North Sea; (j) herring in the North Sea north of 53 ° N; (k) herring in areas IVc and VIId; (l) haddock in area IIIa. 2. For any of the stocks identified in paragraph 1, a Member State may opt to increase its initial set in Annex I quota by up to 10 %. The Member State concerned shall notify its decision to the Commission in writing. Upon such notification, the increased quota shall be considered as the quota allocated to that Member State for 2014. 3. Any quantities used in 2014 under such increased quota, that exceed the initial quota, shall be deducted on a tonne-for-tonne basis for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2015. 4. Any quantities not used under the initial quota up to 10 % of that quota shall be added for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2015. 5. Any quantities transferred to other Member States pursuant to Article 16(8) of Regulation (EU) No 1380/2013 as well as any quantities deducted pursuant to Articles 37, 105 and 107 of Regulation (EC) No 1224/2009 shall be taken into account for the purpose of establishing quantities used and quantities not used under paragraphs 3 and 4 of this Article. 6. Where a Member States has used the option in paragraph 2 of this Article in respect of a particular stock, Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply to such stock in respect of that Member State.; (3) Article 31 is replaced by the following: Article 31 Bottom fisheries Member States with a track record in bottom fishing catch or effort in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall limit their bottom fishing catch or effort in the Convention Area to those parts of the Convention Area where bottom fishing has occurred in that period and to a level that does not exceed the annual average levels of catches or effort parameters over the period from 1 January 2002 to 31 December 2006.; (4) in Article 32(6), point (b) is replaced by the following: (b) report the information specified in paragraph (a) to the Member State of which they are nationals. Member States shall transmit the information collected during the previous year to the Commission by 31 January 2014.; (5) Annex IA is amended in accordance with Annex I to this Regulation; (6) Annex IB is amended in accordance with Annex II to this Regulation; (7) Annex IJ is replaced by the text appearing in Annex III to this Regulation; (8) Annex IIC is amended in accordance with Annex IV to this Regulation; (9) Annex III is replaced by the text appearing in Annex V to this Regulation; (10) Annex VIII is replaced by the text appearing in Annex VI to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. However, (a) point 3 of Article 1 shall apply from 4 May 2014; and (b) point 8 of Article 1 shall apply from 1 February 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2014. For the Council The President D. KOURKOULAS (1) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (2) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (3) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). ANNEX I Annex IA to Regulation (EU) No 43/2014 is amended as follows: (1) the entry for tusk in Union and international waters of V, VI and VII is replaced by the following: Species: Tusk Brosme brosme Zone: Union and international waters of V, VI and VII (USK/567EI.) Germany 13 Spain 46 France 548 Ireland 53 United Kingdom 264 Others 13 (1) Union 937 Norway 2 923 (2) (3) (4) TAC 3 860 Analytical TAC Article 11 of this Regulation applies (2) the entry for tusk in Norwegian waters of IV is replaced by the following: Species: Tusk Brosme brosme Zone: Norwegian waters of IV (USK/04-N.) Belgium 0 Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 Union 170 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (3) the entry for boarfish in Union and international waters of VI, VII and VIII is replaced by the following: Species: Boarfish Caproidae Zone: Union and international waters of VI, VII and VIII (BOR/678-) Denmark 31 291 Ireland 88 115 United Kingdom 8 103 Union 127 509 TAC 127 509 Analytical TAC (4) the entry for herring in IIIa is replaced by the following: Species: Herring (5) Clupea harengus Zone: IIIa (HER/03A.) Denmark 19 357 (6) Germany 310 (6) Sweden 20 248 (6) Union 39 915 (6) Faroe Islands 600 (7) TAC 46 750 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (5) the entry for herring in Union and Norwegian waters of IV north of 53o 30' N is replaced by the following: Species: Herring (8) Clupea harengus Zone: Union and Norwegian waters of IV north of 53 ° 30' N (HER/4AB.) Denmark 80 026 Germany 49 675 France 23 226 The Netherlands 59 291 Sweden 4 782 United Kingdom 65 022 Union 282 022 Norway 136 311 (9) TAC 470 037 Analytical TAC (6) the entry for herring in Norwegian waters south of 62o N is replaced by the following: Species: Herring (11) Clupea harengus Zone: Norwegian waters south of 62 ° N (HER/04-N.) Sweden 866 (11) Union 866 TAC 470 037 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (7) the entry for herring in IIIa is replaced by the following: Species: Herring (12) Clupea harengus Zone: IIIa (HER/03A-BC) Denmark 5 692 Germany 51 Sweden 916 Union 6 659 TAC 6 659 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (8) the entry for herring in IV, VIId and Union waters of IIa is replaced by the following: Species: Herring (13) Clupea harengus Zone: IV, VIId and Union waters of IIa (HER/2A47DX) Belgium 65 Denmark 12 526 Germany 65 France 65 The Netherlands 65 Sweden 61 United Kingdom 238 Union 13 085 TAC 13 085 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (9) the entry for herring in IVc, VIId is replaced by the following: Species: Herring (14) Clupea harengus Zone: IVc, VIId (15) (HER/4CXB7D) Belgium 9 229 (16) Denmark 1 153 (16) Germany 716 (16) France 12 800 (16) The Netherlands 22 837 (16) United Kingdom 4 969 (16) Union 51 704 TAC 470 037 Analytical TAC (10) the entry for herring in VIIg, VIIh, VIIj and VIIk is replaced by the following: Species: Herring Clupea harengus Zone: VIIg (17), VIIh (17), VIIj (17) and VIIk (17) (HER/7G-K.) Germany 248 France 1 380 Ireland 19 324 The Netherlands 1 380 United Kingdom 28 Union 22 360 TAC 22 360 Analytical TAC (11) the entry for cod in Skagerrak is replaced by the following: Species: Cod Gadus morhua Zone: Skagerrak (COD/03AN.) Belgium 10 (18) Denmark 3 177 (18) Germany 80 (18) The Netherlands 20 (18) Sweden 556 (18) Union 3 843 TAC 3 972 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (12) the entry for cod in IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat is replaced by the following: Species: Cod Gadus morhua Zone: IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 821 (19) Denmark 4 720 (19) Germany 2 992 (19) France 1 015 (19) The Netherlands 2 667 (19) Sweden 31 (19) United Kingdom 10 827 (19) Union 23 073 Norway 4 726 (20) TAC 27 799 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (13) the entry for cod in Norwegian waters south of 62o N is replaced by the following: Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (21) Union 382 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (14) the entry for cod in VIId is replaced by the following: Species: Cod Gadus morhua Zone: VIId (COD/07D.) Belgium 70 (22) France 1 360 (22) The Netherlands 40 (22) United Kingdom 150 (22) Union 1 620 TAC 1 620 Analytical TAC (15) the entry for anglerfish in Norwegian waters of IV is replaced by the following: Species: Anglerfish Lophiidae Zone: Norwegian waters of IV (ANF/04-N.) Belgium 45 Denmark 1 152 Germany 18 The Netherlands 16 United Kingdom 269 Union 1 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (16) the entry for anglerfish in VIIIc, IX and X; Union waters of CECAF 34.1.1 is replaced by the following: Species: Anglerfish Lophiidae Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (ANF/8C3411) Spain 2 191 France 2 Portugal 436 Union 2 629 TAC 2 629 Analytical TAC (17) the entry for haddock in IIIa, Union waters of Subdivisions 22-32 is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: IIIa, Union waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 11 Denmark 1 898 Germany 121 The Netherlands 2 Sweden 224 Union 2 256 TAC 2 355 Analytical TAC (18) the entry for haddock in IV; Union waters of IIa is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: IV; Union waters of IIa (HAD/2AC4.) Belgium 238 Denmark 1 637 Germany 1 042 France 1 816 The Netherlands 179 Sweden 165 United Kingdom 27 002 Union 32 079 Norway 6 205 TAC 38 284 Analytical TAC within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (HAD/*04N-) Union 23 862 (19) the entry for haddock in Norwegian waters south of 62o N is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (23) Union 707 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (20) the entry for whiting in IIIa is replaced by the following: Species: Whiting Merlangius merlangus Zone: IIIa (WHG/03A.) Denmark 929 The Netherlands 3 Sweden 99 Union 1 031 TAC 1 050 Precautionary TAC (21) the entry for whiting in IV; Union waters of IIa is replaced by the following: Species: Whiting Merlangius merlangus Zone: IV; Union waters of IIa (WHG/2AC4.) Belgium 326 Denmark 1 410 Germany 367 France 2 119 The Netherlands 815 Sweden 3 United Kingdom 10 193 Union 15 233 Norway 859 (24) TAC 16 092 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (22) the entry for whiting in VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk is replaced by the following: Species: Whiting Merlangius merlangus Zone: VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk (WHG/7X7A-C) Belgium 202 France 12 400 Ireland 5 747 The Netherlands 101 United Kingdom 2 218 Union 20 668 TAC 20 668 Analytical TAC Article 11 of this Regulation applies (23) the entry for whiting and pollack in Norwegian waters south of 62o N is replaced by the following: Species: Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62 ° N (WHG/04-N.) for whiting; (POL/04-N.) for pollack Sweden 190 (25) Union 190 TAC Not relevant Precautionary TAC (24) the entry for blue whiting in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 28 325 (26) Germany 11 013 (26) Spain 24 013 (26) (27) France 19 712 (26) Ireland 21 934 (26) The Netherlands 34 539 (26) Portugal 2 231 (26) (27) Sweden 7 007 (26) United Kingdom 36 751 (26) Union 185 525 (26) (28) Norway 100 000 Faroe Islands 15 000 TAC 1 200 000 Analytical TAC (25) the entry for blue whiting in Union waters of II, IVa, V, VI north of 56o 30' N and VII west of 12o W is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: Union waters of II, IVa, V, VI north of 56 ° 30' N and VII west of 12 ° W (WHB/24A567) Norway 177 983 (29) (30) Faroe Islands 25 000 (31) (32) TAC 1 200 000 Analytical TAC (26) the entry for blue ling in Union and international waters of Vb, VI, VII is replaced by the following: Species: Blue ling Molva dypterygia Zone: Union and international waters of Vb, VI, VII (BLI/5B67-) Germany 24 Estonia 4 Spain 74 France 1 693 Ireland 6 Lithuania 1 Poland 1 United Kingdom 431 Others 6 (33) Union 2 240 Norway 150 (34) Faroe Islands 150 (35) TAC 2 540 Analytical TAC Article 11 of this Regulation applies (27) the entry for ling in Union waters of IV is replaced by the following: Species: Ling Molva molva Zone: Union waters of IV (LIN/04-C.) Belgium 16 Denmark 243 Germany 150 France 135 The Netherlands 5 Sweden 10 United Kingdom 1 869 Union 2 428 TAC 2 428 Analytical TAC (28) the entry for ling in Union and international waters of VI, VII, VIII, IX, X, XII and XIV is replaced by the following: Species: Ling Molva molva Zone: Union and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 32 Denmark 6 Germany 115 Spain 2 332 France 2 487 Ireland 623 Portugal 6 United Kingdom 2 863 Union 8 464 Norway 5 500 (36) (37) (38) Faroe Islands 200 (39) (40) TAC 14 164 Analytical TAC Article 11 of this Regulation applies (29) the entry for ling in Norwegian waters of IV is replaced by the following: Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 7 Denmark 835 Germany 23 France 9 The Netherlands 1 United Kingdom 75 Union 950 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (30) the entry for Norway lobster in Norwegian waters of IV is replaced by the following: Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of IV (NEP/04-N.) Denmark 947 Germany 0 United Kingdom 53 Union 1 000 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (31) the entry for Northern prawn in IIIa is replaced by the following: Species: Northern prawn Pandalus borealis Zone: IIIa (PRA/03A.) Denmark 2 308 Sweden 1 243 Union 3 551 TAC 6 650 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (32) the entry for Northern prawn in Norwegian waters south of 62o N is replaced by the following: Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 357 Sweden 123 (41) Union 480 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (33) the entry for plaice in Skagerrak is replaced by the following: Species: Plaice Pleuronectes platessa Zone: Skagerrak (PLE/03AN.) Belgium 60 Denmark 7 830 Germany 40 The Netherlands 1 506 Sweden 419 Union 9 855 TAC 10 056 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (34) the entry for plaice in IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat is replaced by the following: Species: Plaice Pleuronectes platessa Zone: IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 6 407 (42) Denmark 20 823 (42) Germany 6 007 (42) France 1 202 (42) The Netherlands 40 045 (42) United Kingdom 29 633 (42) Union 104 117 Norway 7 514 TAC 111 631 Analytical TAC within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 42 723 (35) the entry for plaice in VIId and VIIe is replaced by the following: Species: Plaice Pleuronectes platessa Zone: VIId and VIIe (PLE/7DE.) Belgium 871 (43) France 2 903 (43) United Kingdom 1 548 (43) Union 5 322 TAC 5 322 Analytical TAC (36) the entry for saithe in IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: Species: Saithe Pollachius virens Zone: IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (POK/2A34.) Belgium 27 Denmark 3 189 Germany 8 054 France 18 953 The Netherlands 81 Sweden 438 United Kingdom 6 175 Union 36 917 Norway 40 619 (44) TAC 77 536 Analytical TAC (37) the entry for saithe in VI; Union and international waters of Vb, XII and XIV is replaced by the following: Species: Saithe Pollachius virens Zone: VI; Union and international waters of Vb, XII and XIV (POK/56-14) Germany 367 France 3 647 Ireland 403 United Kingdom 3 128 Union 7 545 Norway 500 (45) TAC 8 045 Analytical TAC (38) the entry for saithe in Norwegian waters south of 62o N is replaced by the following: Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (46) Union 880 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (39) the entry for Greenland halibut in Union waters of IIa and IV; Union and international waters of Vb and VI is replaced by the following: Species: Greenland halibut Reinhardtius hippoglossoides Zone: Union waters of IIa and IV; Union and international waters of Vb and VI (GHL/2A-C46) Denmark 11 Germany 20 Estonia 11 Spain 11 France 185 Ireland 11 Lithuania 11 Poland 11 United Kingdom 729 Union 1 000 Norway 1 000 (47) TAC 2 000 Analytical TAC (40) the entry for mackerel in IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: Species: Mackerel Scomber scombrus Zone: IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 768 (49) Denmark 26 530 (49) Germany 800 (49) France 2 417 (49) The Netherlands 2 434 (49) Sweden 7 101 (48) (49) United Kingdom 2 254 (49) Union 42 304 (48) (49) Norway 256 936 (50) TAC Not relevant Analytical TAC (41) the entry for mackerel in VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV is replaced by the following: Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 31 490 Spain 33 Estonia 262 France 20 996 Ireland 104 967 Latvia 194 Lithuania 194 The Netherlands 45 922 Poland 2 217 United Kingdom 288 666 Union 494 941 Norway 22 179 (51) (52) TAC Not relevant Analytical TAC (42) the entry for mackerel in VIIIc, IX and X; Union waters of CECAF 34.1.1 is replaced by the following: Species: Mackerel Scomber scombrus Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (MAC/8C3411) Spain 46 677 (53) France 310 (53) Portugal 9 648 (53) Union 56 635 TAC Not relevant Analytical TAC (43) the entry for mackerel in Norwegian waters of IIa and IVa is replaced by the following: Species: Mackerel Scomber scombrus Zone: Norwegian waters of IIa and IVa (MAC/2A4A-N) Denmark 19 437 (54) Union 19 437 (54) TAC Not relevant Analytical TAC (44) the entry for common sole in Union waters of IIa and IV is replaced by the following: Species: Common sole Solea solea Zone: Union waters of IIa and IV (SOL/24-C.) Belgium 991 Denmark 453 Germany 793 France 198 The Netherlands 8 945 United Kingdom 510 Union 11 890 Norway 10 (55) TAC 11 900 Analytical TAC (45) the entry for sole in VIIIc, VIIId, VIIIe, IX and X; Union waters of CECAF 34.1.1 is replaced by the following: Species: Sole Solea spp. Zone: VIIIc, VIIId, VIIIe, IX and X; Union waters of CECAF 34.1.1 (SOO/8CDE34) Spain 403 Portugal 669 Union 1 072 TAC 1 072 Precautionary TAC (46) the entry for sprat and associated by-catches in IIIa is replaced by the following: Species: Sprat and associated by-catches Sprattus sprattus Zone: IIIa (SPR/03A.) Denmark 22 300 (56) Germany 47 (56) Sweden 8 437 (56) Union 30 784 TAC 33 280 Precautionary TAC (47) the entry for sprat and associated by-catches in Union waters of IIa and IV is replaced by the following: Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of IIa and IV (SPR/2AC4-C) Belgium 1 546 (58) Denmark 122 383 (58) Germany 1 546 (58) France 1 546 (58) The Netherlands 1 546 (58) Sweden 1 330 (57) (58) United Kingdom 5 103 (58) Union 135 000 Norway 9 000 TAC 144 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (48) the entry for horse mackerel and associated by-catches in Union waters of IVb, IVc and VIId is replaced by the following: Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 31 (61) Denmark 13 397 (61) Germany 1 183 (59) (61) Spain 249 (61) France 1 111 (59) (61) Ireland 843 (61) The Netherlands 8 065 (59) (61) Portugal 28 (61) Sweden 75 (61) United Kingdom 3 188 (59) (61) Union 28 170 Norway 3 550 (60) TAC 31 720 Precautionary TAC (49) the entry for horse mackerel and associated by-catches in Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV is replaced by the following: Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 11 432 (62) (64) Germany 8 920 (62) (63) (64) Spain 12 167 (64) France 4 591 (62) (63) (64) Ireland 29 708 (62) (64) The Netherlands 35 790 (62) (63) (64) Portugal 1 172 (64) Sweden 675 (62) (64) United Kingdom 10 757 (62) (63) (64) Union 115 212 Faroe Islands 1 700 (65) TAC 116 912 Analytical TAC (50) the entry for Norway pout and associated by-catches in IIIa; Union waters of IIa and IV is replaced by the following: Species: Norway pout and associated by-catches Trisopterus esmarki Zone: IIIa; Union waters of IIa and IV (NOP/2A3A4.) Denmark 106 152 (66) Germany 20 (66) (67) The Netherlands 78 (66) (67) Union 106 250 (66) Norway 15 000 Faroe Islands 7 000 (68) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (51) the entry for Norway pout and associated by-catches in Norwegian waters of IV is replaced by the following: Species: Norway pout and associated by-catches Trisopterus esmarki Zone: Norwegian waters of IV (NOP/04-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (52) the entry for industrial fish in Norwegian waters of IV is replaced by the following: Species: Industrial fish Zone: Norwegian waters of IV (I/F/04-N.) Sweden 800 (69) (70) Union 800 TAC Not relevant Precautionary TAC (53) the entry for Other species in Union waters of Vb, VI and VII is replaced by the following: Species: Other species Zone: Union waters of Vb, VI and VII (OTH/5B67-C) Union Not relevant Norway 140 (71) TAC Not relevant Precautionary TAC (54) the entry for other species in Norwegian waters of IV is replaced by the following: Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 40 Denmark 3 625 Germany 409 France 168 The Netherlands 290 Sweden Not relevant (72) United Kingdom 2 719 Union 7 250 (73) TAC Not relevant Precautionary TAC (55) the entry for other species in Union waters of IIa, IV and VIa north of 56o 30' N is replaced by the following: Species: Other species Zone: Union waters of IIa, IV and VIa north of 56 ° 30' N (OTH/2A46AN) Union Not relevant Norway 4 000 (74) (75) Faroe Islands 150 (76) TAC Not relevant Precautionary TAC (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. (2) To be fished in Union waters of IIa, IV, Vb, VI and VII (USK/*24X7C). (3) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed the following amount in tonnes (OTH/*5B67-): 3 000 (4) Including ling. The following quotas for Norway shall only be fished with long-lines in Vb, VI and VII: Ling (LIN/*5B67-) 5 500 Tusk (USK/*5B67-) 2 923 (5) The tusk and ling quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000 (5) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (6) Special condition: up to 50 % of this amount may be fished in Union waters of IV (HER/*04-C.). (7) May only be fished in the Skagerrak (HER/*03AN.). (8) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/04A.) and IVb (HER/04B.). (9) Catches taken within this quota are to be deducted from Norway's share of the TAC. Within the limit of this quota, no more than the quantity given below may be taken in Union waters of IVa and IVb (HER/*4AB-C). 50 000 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) () Union 50 000 () Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (10) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (11) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (12) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (13) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (14) Exclusively for landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (15) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56' N, 1 ° 19,1' E) to latitude 51 ° 33' N and hence due west to a point on the coast of the United Kingdom. (16) Special condition: up to 50 % of this quota may be taken in IVb (HER/*04B.). (17) This zone is increased by the area bounded:  to the north by latitude 52 ° 30' N,  to the south by latitude 52 ° 00' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (18) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (19) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (20) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 20 054 (21) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (22) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (23) By-catches of cod, pollack, whiting and saithe are to be counted against the quota for these species. (24) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (WHG/*04N-) Union 10 320 (25) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (26) Special condition: of which up to the following percentage may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1): 61,4 % (27) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (28) Special condition: of which up to the following quantity may be fished in Faroese waters (WHB/*05-F.): 25 000 (29) To be counted against Norway's catch limits established under the Coastal States arrangement. (30) Special condition: the catch in IV shall be no more than the following amount (WHB/*04A-C): 44 496 This catch limit in IV amounts to the following percentage of Norway's access quota: 25 % (31) To be counted against the catch limits of the Faroe Islands. (32) Special conditions: may also be fished in VIb (WHB/*06B-C). The catch in IVa shall be no more than the following amount (WHB/*04A-C): 6 250 (33) Exclusively for by-catches. No directed fisheries are permitted under this quota. (34) To be fished in Union waters of IIa, IV, Vb, VI and VII (BLI/*24X7C). (35) By-catches of roundnose grenadier and black scabbard fish to be counted against this quota. To be fished in Union waters of VIa north of 56o 30 ² N and VIb. (36) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed the following amount in tonnes (OTH/*6X14.): 2 000 (37) Including tusk. The quotas for Norway shall only be fished with long-lines in Vb, VI and VII, and they amount to: Ling (LIN/*5B67-) 5 500 Tusk (USK/*5B67-) 2 923 (38) The ling and tusk quotas for Norway are interchangeable up to the following amount, in tonnes: 3 000 (39) Including tusk. To be fished in VIb and VIa north of 56 ° 30' N (LIN/*6BAN.). (40) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in VIa and VIb. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VIa and VIb shall not exceed the following amount in tonnes (OTH/*6AB.): 75 (41) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (42) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 5 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (43) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (44) May only be taken in Union waters of IV and in IIIa (POK/*3A4-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. (45) To be fished north of 56 ° 30' N (POK/*5614N). (46) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (47) To be taken in Union waters of IIa and VI. In VI this quantity may only be fished with long-lines (GHL/*2A6-C). (48) Special condition: including the following tonnage to be taken in Norwegian waters south of 62o N (MAC/*04N-): 247 When fishing under this special condition, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (49) May also be taken in Norwegian waters of IVa (MAC/*4AN.). (50) To be deducted from Norway's share of the TAC (access quota). This amount includes the following Norwegian share in the North Sea TAC: 74 500 This quota may be fished in IVa only (MAC/*04A.), except for the following amount, in tonnes, which may be fished in IIIa (MAC/*03A.): 3 000 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa IIIa and IVbc IVb IVc VI, international waters of IIa, from 1 January to 31 March 2014 and in December 2014 (MAC/*03A.) (MAC/*3A4BC) (MAC/*04B.) (MAC/*04C.) (MAC/*2A6.) Denmark 0 4 130 0 0 15 918 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 4 112 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 (51) May be fished in IIa, VIa north of 56o 30' N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (52) The following additional amount of access quota, in tonnes, may be fished by Norway North of 56 °30' N and counted against its catch limit (MAC/*N5630): 51 387 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union and Norwegian waters of IVa. During the periods from 1 January to 15 February 2014 and from 1 September to 31 December 2014 Norwegian waters of IIa (MAC/*4A-EN) (MAC/*2AN-) Germany 19 005 2 557 France 12 671 1 703 Ireland 63 351 8 524 The Netherlands 27 715 3 727 United Kingdom 174 223 23 445 Union 296 965 39 956 (53) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 3 920 France 26 Portugal 810 (54) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) shall be reported separately. (55) May be fished only in Union waters of IV (SOL/*04-C.). (56) At least 95 % of landings counted against this quota shall be of sprat. By-catches of dab, whiting and haddock to be counted against the remaining 5 % of the quota (OTH/*03A.). (57) Including sandeel. (58) At least 98 % of landings counted against this quota shall be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the quota (OTH/*2AC4C). (59) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: Union waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/*2A-14). (60) May be fished in Union waters of IV but not in VIId (JAX/*04-C.). (61) At least 95 % of landings counted against this quota shall be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*4BC7D). (62) Special condition: up to 5 % of this quota fished in Union waters of IIa or IVa before 30 June 2014 may be accounted for as fished under the quota concerning the zone of Union waters of IVb, IVc and VIId (JAX/*4BC7D). (63) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). (64) At least 95 % of landings counted against this quota shall be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*2A-14). (65) Limited to IVa, VIa (north of 56o 30' N only), VIIe, VIIf and VIIh. (66) At least 95 % of landings counted against this quota shall be of Norway pout. By-catches of haddock and whiting to be counted against the remaining 5 % of the quota (OT2/*2A3A4). (67) Quota may be fished in Union waters of ICES zones IIa, IIIa and IV only. (68) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (69) By-catches of cod, haddock, pollack, whiting and saithe to be counted against the quotas for these species. (70) Special condition: of which no more than 400 tonnes of horse mackerel (JAX/*04-N.). (71) Taken with long-lines only. (72) Quota allocated by Norway to Sweden of other species  at a traditional level. (73) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (74) Limited to IIa and IV (OTH/*2A4-C). (75) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (76) To be fished in IV and VIa north of 56 ° 30' N (OTH/*46AN). ANNEX II Annex IB to Regulation (EU) No 43/2014 is amended as follows: (1) the entry for herring in Union, Norwegian and international waters of I and II is replaced by the following: Species: Herring Clupea harengus Zone: Union, Norwegian and international waters of I and II (HER/1/2-) Belgium 9 (1) Denmark 9 333 (1) Germany 1 635 (1) Spain 31 (1) France 403 (1) Ireland 2 417 (1) The Netherlands 3 341 (1) Poland 472 (1) Portugal 31 (1) Finland 145 (1) Sweden 3 459 (1) United Kingdom 5 968 (1) Union 27 244 (1) Norway 24 519 (2) TAC 418 487 Analytical TAC (2) the entry for cod in Norwegian waters of I and II is replaced by the following: Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 2 480 Greece 307 Spain 2 766 Ireland 307 France 2 276 Portugal 2 766 United Kingdom 9 622 Union 20 524 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (3) the entry for cod in Greenland waters of NAFO 1 and Greenland waters of XIV is replaced by the following: Species: Cod Gadus morhua Zone: Greenland waters of NAFO 1 and Greenland waters of XIV (COD/N1GL14) Germany 1 800 (3) United Kingdom 400 (3) Union 2 200 (3) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (4) the entry for cod in I and IIb is replaced by the following: Species: Cod Gadus morhua Zone: I and IIb (COD/1/2B.) Germany 7 667 (6) Spain 14 260 (6) France 3 718 (6) Poland 3 035 (6) Portugal 2 806 (6) United Kingdom 5 172 (6) Other Member States 250 (4) (6) Union 36 908 (5) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (5) the entry for cod and haddock in Faroese waters of Vb is replaced by the following: Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of Vb (COD/05B-F.) for cod; (HAD/05B-F.) for haddock Germany 19 France 114 United Kingdom 817 Union 950 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (6) the entry for Atlantic halibut in Greenland waters of V and XIV is replaced by the following: Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of V and XIV (HAL/514GRN) Portugal 125 Union 125 Norway 75 (7) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (7) the entry for Atlantic halibut in Greenland waters of NAFO 1 is replaced by the following: Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of NAFO 1 (HAL/N1GRN.) Union 125 Norway 75 (8) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (8) the entry for grenadiers in Greenland waters of V and XIV is replaced by the following: Species: Grenadiers Macrourus spp. Zone: Greenland waters of V and XIV (GRV/514GRN) Union 40 (9) TAC Not relevant (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (9) the entry for grenadiers in Greenland waters of NAFO 1 is replaced by the following: Species: Grenadiers Macrourus spp. Zone: Greenland waters of NAFO 1 (GRV/N1GRN.) Union 40 (11) TAC Not relevant (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (10) the entry for haddock in Norwegian waters of I and II is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 257 France 154 United Kingdom 789 Union 1 200 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (11) the entry for blue whiting in Faroese waters is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: Faroese waters (WHB/2A4AXF) Denmark 880 Germany 60 France 96 The Netherlands 84 United Kingdom 880 Union 2 000 TAC 1 200 000 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (12) the entry for ling and blue ling in Faroese waters of Vb is replaced by the following: Species: Ling and blue ling Molva molva and molva dypterygia Zone: Faroese waters of Vb (LIN/05B-F.) for ling; (BLI/05B-F.) for blue ling Germany 439 France 975 United Kingdom 86 Union 1 500 (14) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (13) the entry for Northern prawn in Greenland waters of V and XIV is replaced by the following: Species: Northern prawn Pandalus borealis Zone: Greenland waters of V and XIV (PRA/514GRN) Denmark 1 325 France 1 325 Union 2 650 Norway 2 550 Faroe Islands 1 300 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (14) the entry for saithe in Norwegian waters of I and II is replaced by the following: Species: Saithe Pollachius virens Zone: Norwegian waters of I and II (POK/1N2AB.) Germany 2 040 France 328 United Kingdom 182 Union 2 550 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (15) the entry for saithe in Faroese waters of Vb is replaced by the following: Species: Saithe Pollachius virens Zone: Faroese waters of Vb (POK/05B-F.) Belgium 60 Germany 372 France 1 812 The Netherlands 60 United Kingdom 696 Union 3 000 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (16) the entry for Greenland halibut in Norwegian waters of I and II is replaced by the following: Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (15) United Kingdom 25 (15) Union 50 (15) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (17) the entry for Greenland halibut in Greenland waters of NAFO 1 is replaced by the following: Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 1 925 Union 1 925 (16) Norway 575 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (18) the entry for Greenland halibut in Greenland waters of V and XIV is replaced by the following: Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV (GHL/514GRN) Germany 3 781 United Kingdom 199 Union 3 980 (17) Norway 575 Faroe Islands 110 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (19) the entry for redfish in Norwegian waters of I and II is replaced by the following: Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II (RED/1N2AB.) Germany 766 (18) Spain 95 (18) France 84 (18) Portugal 405 (18) United Kingdom 150 (18) Union 1 500 (18) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (20) the entry for redfish (pelagic) in Greenland waters of NAFO 1F and Greenland waters of V and XIV is replaced by the following: Species: Redfish (pelagic) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14P) Germany 1 926 (19) (20) (21) France 10 (19) (20) (21) United Kingdom 14 (19) (20) (21) Union 1 950 (19) (20) (21) Norway 800 Faroe Islands 250 (22) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (21) the entry for redfish in Faroese waters of Vb is replaced by the following: Species: Redfish Sebastes spp. Zone: Faroese waters of Vb (RED/05B-F.) Belgium 9 Germany 1 196 France 81 United Kingdom 14 Union 1 300 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (22) the entry for other species in Norwegian waters of I and II is replaced by the following: Species: Other species Zone: Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (23) France 47 (23) United Kingdom 186 (23) Union 350 (23) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (23) the entry for other species in Faroese waters of Vb is replaced by the following: Species: Other species (24) Zone: Faroese waters of Vb (OTH/05B-F.) Germany 322 France 289 United Kingdom 189 Union 800 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (24) the entry for flatfish in Faroese waters of Vb is replaced by the following: Species: Flatfish Zone: Faroese waters of Vb (FLX/05B-F.) Germany 54 France 42 United Kingdom 204 Union 300 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, Union waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (2) Catches taken against this quota are to be deducted from Norway' share of the TAC (access quota). This quota may be fished in Union waters north of 62 ° N. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 24 519 (3) Except for by-catches, the following conditions shall apply to these quotas: 1. they may not be fished between 1 April and 31 May 2014; 2. they may only be fished in Greenland waters of NAFO 1F and ICES XIV in at least 2 of the following 4 areas: Reporting code Geographical limits COD/GRL1 The part of the Greenlandic fisheries territory that is to the north of 63 ° 45 ² N and to the east of 35 ° 15 ² W. COD/GRL2 The part of the Greenlandic fisheries territory that is between 62 ° 30 ² N and 63 ° 45 ² N to the east of 44 ° 00 ² W, and the part of the Greenlandic fisheries territory that is to the north of 63 ° 45 ² N and between 44 ° 00 ² W and 35 ° 15 ² W. COD/GRL3 The part of the Greenlandic fisheries territory that is to the south of 59 ° 00 ² N and to the east of 42 ° 00 ² W, and the part of the Greenlandic fisheries territory that is between 59 ° 00 ² N and 62 ° 30 ² N to the east of 44 ° 00 ² W. COD/GRL4 The part of the Greenlandic fisheries territory that is between 60 ° 45 ² N and 59 ° 00 ² N to the west of 44 ° 00 ² W, and the part of the Greenlandic fisheries territory that is to the south of 59 ° 00 ² N and to the west of 42 ° 00 ² W. (4) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (5) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (6) By-catches of haddock may represent up to 14 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (7) To be fished with long-lines (HAL/*514GN). (8) To be fished with long-lines (HAL/*N1GRN). (9) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and rough-head grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (10) The following amount, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of NAFO 1 (GRV/514N1G). 60 Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and rough-head grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (11) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and rough-head grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (12) The following amount, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of V and XIV (GRV/514N1G). 60 Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and rough-head grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (13) TAC set in accordance with consultations among the Union, Faroe Islands, Norway and Iceland. (14) By-catches of roundnose grenadier and black scabbardfish may be counted against this quota, up to the following limit (OTH/*05B-F): 500 (15) Exclusively for by-catches. No directed fisheries are permitted under this quota. (16) To be fished south of 68 ° N. (17) To be fished by no more than 6 vessels at the same time. (18) Exclusively for by-catches. No directed fisheries are permitted under this quota. (19) May only be fished as deep pelagic redfish by pelagic trawl from 10 May to 31 December 2014. (20) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (21) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (22) May only be fished in Greenland waters of V and XIV (RED/*514GN). (23) Exclusively for by-catches. No directed fisheries are permitted under this quota. (24) Excluding fish species of no commercial value. ANNEX III ANNEX IJ SPRFMO CONVENTION AREA Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany 6 552,08 The Netherlands 7 101,78 Lithuania 4 559,1 Poland 7 839,05 Union 26 052 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply ANNEX IV Point 7.1 of Annex IIC to Regulation (EU) No 43/2014 is replaced by the following: 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place between 1 February 2013 and 31 January 2014 either in accordance with Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008. Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. ANNEX V ANNEX III Maximum number of fishing authorisations for Union vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK: 25 DE: 5 FR: 1 IE: 8 NL: 9 PL: 1 SV: 10 UK: 18 57 Demersal species, north of 62 ° 00 ² N 80 DE: 16 IE: 1 ES: 20 FR: 18 PT: 9 UK: 14 Unallocated: 2 50 Mackerel Not relevant Not relevant 70 (1) Industrial species, south of 62 ° 00 ² N 480 DK: 450 UK: 30 150 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0 DE: 4 FR: 4 UK: 18 13 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (2) Not relevant 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines 70 BE: 0 DE: 10 FR: 40 UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 ° 00 ² N, 6 ° 00 ² W 70 DE: 8 (3) FR: 12 (3) UK: 0 (3) 20 (4) Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 Not relevant 22 (2) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting  34 DE: 3 DK: 19 FR: 2 NL: 5 UK: 5 20 Line fisheries 10 UK: 10 6 Mackerel 12 DK: 12 12 Herring, north of 61 ° N 21 DK: 7 DE: 1 IE: 2 FR: 0 NL: 3 SV: 3 UK: 5 21 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. (2) Following the Agreed Record of 1999, the figures for the directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines . (3) These figures refer to the maximum number of vessels present at any time. (4) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines . ANNEX VI ANNEX VIII Quantitative limitations of fishing authorisations for third-country vessels fishing in Union waters Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 20 20 Faroe Islands Mackerel, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh Horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh 14 14 Herring, north of 62 ° 00 ² N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout, IV, VIa (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.